Case: 12-11226      Document: 00512539421         Page: 1    Date Filed: 02/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 12-11226                               FILED
                                  Summary Calendar                      February 20, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
MARCUS DWAYNE MAYBERRY,

                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:97-CV-2592


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Marcus Dwayne Mayberry, Texas prisoner # 605575,
filed a motion in his original 1997 habeas proceeding for free copies of
documents filed in his case. The magistrate judge (MJ) denied the motion
because Mayberry’s habeas case was closed and he had not established any
basis for further filings in the case. The district court denied Mayberry’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-11226     Document: 00512539421         Page: 2   Date Filed: 02/20/2014


                                  No. 12-11226

objection to the MJ’s order and his motion for reconsideration, and Mayberry
now appeals the district court’s denial of those motions.
      We do not consider Mayberry’s argument, raised for the first time on
appeal, that his constitutional rights have been violated based on his inability
to obtain free copies of court records. See Yohey v. Collins, 985 F.2d 222, 225
(5th Cir. 1993). Neither will we consider the arguments raised for the first
time in Mayberry’s reply brief, which include his complaints concerning the
dismissal of his appeal in Mayberry v. Thaler, No. 13-10077. See United States
v. Jimenez, 509 F.3d 682, 693 n.10 (5th Cir. 2007).
      Contrary to Mayberry’s contention, neither 28 U.S.C. § 2250 nor 28
U.S.C. § 1915(c) provides him with a basis for requesting free copies of
documents filed in his closed habeas case. Mayberry’s motion for documents
was a “meaningless, unauthorized motion” over which the district court had no
jurisdiction. See United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). We
therefore AFFIRM district court’s orders denying Mayberry’s objection to the
MJ’s order and denying his motion for reconsideration.              We also WARN
Mayberry that if he continues to file repetitious and frivolous filings requesting
free copies of court records, he could face sanctions, including dismissal,
monetary sanctions, or restrictions on his ability to file pleadings in this court
or any court subject to this court’s jurisdiction.




                                         2